         Case 1:19-cr-00640-RMB Document 26 Filed 07/08/20 Page 1 of 3



                                          LAW OFFICES

                               EPSTEIN SACKS PLLC
                               100 LAFAYETTE STREET
                                  NEW YORK, NY 10013
                                        (212) 684-1230
                                                     BENNETT M. EPSTEIN
                                                     Mobile 917 653 7116
                                                     Bennett_Epstein@hotmail.com


                                                July 8, 2020
Hon. Richard M. Berman
United States District Judge
US Courthouse
500 Pearl Street
New York, NY 10007
Via ECF and email to BermanNYSDChambers@NYSD.uscourts.gov
                                                Re: United States v. Edward Alamo, Jr.
                                                19 Cr. 640 (RMB)
Dear Judge Berman,
   We represent the defendant, Edwin Alamo, Jr., pursuant to the Criminal Justice Act. We
respectfully submit this letter as a Sentencing Memorandum on his behalf. Emailed to Chambers
herewith are letters of support from family and friends of Mr. Alamo.
    Edwin Alamo, now age 25, is before the Court for sentencing on his guilty pleas to a narcotics
trafficking offense, to wit, a violation of 18 U.S. Code Sections 846 and 841 (b) (1) (B), and also
to a violation of Supervised Release (VOSR), the subject of which is that same offense. Pursuant
to a plea agreement, his Sentencing Guidelines Range of 46 to 57 months for the narcotics
offense is elevated to 60 months based upon the mandatory minimum required by Section 841
(b)(1)(B). We therefore submit that the main issue before the Court at sentencing is whether to
order the sentence for the VOSR to run consecutively or, as we believe is more appropriate under
the circumstances, concurrently pursuant to 18 U.S. Code 3584 (a).



                                                 1
         Case 1:19-cr-00640-RMB Document 26 Filed 07/08/20 Page 2 of 3



   In connection with the issue of separate sentencing for a VOSR in cases such as the instant
one, the term often used is that the sentence imposed be one which is sufficient (but not greater
than necessary) to “vindicate” the nature of the violation, e.g, United States v. Smith, 939 F.3d
60, 63 (2nd Cir. 2020).
   In this case we have a young man already being sentenced at least to a 60 month mandatory
minimum after having spent the past year in the MCC under difficult if not horrific conditions
characterized by lockdowns, squalor, and substantial health risks, including COVID-19. These
conditions are certainly familiar to this Court and were documented before and described by
Judge Ramos in Fernandez, et al. v. Licon-Vitale, 20 Civ. 3315 (ER), Docket No. 89. We will
not describe them any further here.
   So were herein submit that in this case there are several factors that already “vindicate” the
VOSR at least indirectly, in addition to above-guidelines sentence prompted by the
Government’s invocation of the mandatory minimum. These include Mr. Alamo’s remand
without bail to the tender mercies of the MCC, and the negative ramifications which will flow
from the VOSR in prison, in connection with the defendant’s PATTERN score under the First
Step Act. See, The First Step Act of 2018: Risk and Needs Assessment System – UPDATE,
January 2020, p. 9 ( https://www.bop.gov/inmates/fsa/docs/the-first-step-act-of-2018-risk-and-
needs-assessment-system-updated.pdf). That many judges in this district have granted additional
“credit” at sentencing for defendants having been detained at the MCC during this time should
require no citation by now. Because of the mandatory minimum, Mr. Alamo will receive no such
credit. Nor, it appears, will he benefit very much under the First Step Act.
   The salient factors in Mr. Alamo’s life also point to the sufficiency of a 60-month overall
sentence. He was deeply affected at an early age by his parents’ split and then his grandmother’s
passing and needed to seek counseling after both. He then, at approximately 14 years of age,
started self-medicating with alcohol ad drugs. After graduating from high school, he tried to join
the Navy but could not pass the entrance exam. He began working steadily, and at the age of 19
he assumed the responsibilities of fatherhood not just with respect to his biological son, but also
became “daddy” to his girlfriend’s young niece who was in her custody. Now age 25, he will be
nearly 30 by the time of his earliest release, having missed out on the formative years in his
children’s lives, and the excuses of youth will be gone.
   We have received some thirteen sentencing letters from Mr.Alamo’s family and friends
ranging from his mother to his former little league coach. Edwin’s mother and his aunts and
cousins all state how much he is loved and missed, and how difficult things are for his children.
While we provide all of them to the Court as exhibits, we quote from just a few of the letters
from friends since their observations are the most objective. His coach, Jason Acosta, sums it
up: “As someone who grew up in the South Bronx I can understand the issues and dilemmas we
ace as youth and somehow the wrong decisions are made. I believe that with the help of his
family and friends we can integrate Edwin back to society. His children desperately miss and
need their father.” His supervisor for the year he worked at Fresh Direct, Suzette Pabon, writes:
“Edwin on a personal and professional level has shown to be an honest, hard-working and
personable individual”. Another friend, Jason Martinez, who works for NYC Health and

                                                 2
         Case 1:19-cr-00640-RMB Document 26 Filed 07/08/20 Page 3 of 3



Hospitals, writes: “Edwin did not grow up with any strong male role models. He realizes his
mistakes and wants to make ammends [sic] for them.” Karen and Alexandra Devers, both social
workers who are cousins of Edwin’s girlfriend and the young child he was raising, jointly write:
“We have known Edwin Alamo for 7 years since the first time he took responsibility and custody
of cousin. He has admitted to his guilt and we all believe he is extremely regretful. Our family
appreciates Edwin for slipping into a parent’s shoes at the tender age of 19 years old.”
   We are living in perilous and uncertain times. Sons and fathers are needed with their
families. Now even more than before Courts should be mindful to impose sentences that are
“sufficient but not greater than necessary” to comply with the purposes of sentencing under 18
U.S. Code 3553(a). A 60-month sentence in this case accomplishes them all.
                                                       Very truly yours,

                                                        Bennett M. Epstein
                                                        Bennett M. Epstein
                                                       (Electronic Signature)




                                               3
